FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50139

               Plaintiff - Appellee,             D.C. No. 2:11-cr-01134-PA

  v.
                                                 MEMORANDUM *
DAVID JOSE CHAVARRIA FLORES,
a.k.a. David Jose Chavarria, a.k.a. Jose
Chavarria Flores, a.k.a. Jose Chavarria,
a.k.a. David Jose Flores, a.k.a. Jefe,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       David Jose Chavarria Flores appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being an illegal alien found in the United States following deportation, in violation

of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Chavarria Flores contends that the district court erred in assigning two

criminal history points under U.S.S.G. § 4A1.1(d) for committing the instant

offense while under a criminal justice sentence. Chavarria Flores’s contention is

foreclosed by United States v. Reyes-Ceja, 712 F.3d 1284, 1287-90 (9th Cir. 2013).

      AFFIRMED.




                                          2                                      12-50139